

114 HR 5761 IH: Train the Future Act
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5761IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Bera (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to permit penalty-free in-service retirement
			 distributions for employees serving as mentors.
	
 1.Short titleThis Act may be cited as the Train the Future Act. 2.Encouraging mentors to train the future (a)Early distributions from qualified retirement plansSection 72(t)(2) of the Internal Revenue Code of 1986 is amended—
 (1)in subparagraph (A)— (A)by striking or at the end of clause (vii);
 (B)by striking the period at the end of clause (viii) and inserting , or; and (C)by adding at the end the following new clause:
						
 (ix)made to an employee who is serving as a mentor.; and (2)by adding at the end the following new subparagraph:
					
 (H)Distributions to MentorsFor purposes of this paragraph, the term mentor means an individual who— (i)has attained 55 years of age,
 (ii)is not separated from their employment with a company, corporation, or institution of higher education,
 (iii)in accordance with such requirements and standards as the Secretary determines to be necessary, has substantially reduced their hours of employment with their employer, with the individual to be engaged in mentoring activities described in clause (iv) for not less than 20 percent of the hours of employment after such reduction, and
 (iv)is responsible for the training and education of employees or students in an area of expertise for which the individual has a professional credential, certificate, or degree..
 (b)Distributions during working retirementParagraph (36) of section 401(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(36)Distributions during working retirement
 (A)In generalA trust forming part of a pension plan shall not be treated as failing to constitute a qualified trust under this section solely because the plan provides that a distribution may be made from such trust to an employee who—
 (i)has attained age 62 and who is not separated from employment at the time of such distribution, or (ii)subject to subparagraph (B), is serving as a mentor (as such term is defined in section 72(t)(2)(H)).
 (B)Limitation on distributions to mentorsFor purposes of subparagraph (A)(ii), the amount of the distribution made to an employee who is serving as a mentor shall not be greater than the amount equal to the product obtained by multiplying—
 (i)the amount of the distribution that would have been payable to the employee if such employee had separated from employment instead of reducing their hours of employment with their employer and engaging in mentoring activities, in accordance with clauses (iii) and (iv) of section 72(t)(2)(H), by
 (ii)the percentage equal to the quotient obtained by dividing— (I)the sum of—
 (aa)the number of hours per pay period by which the employee's hours of employment are reduced, and (bb)the number of hours of employment that such employee is engaging in mentoring activities, by
 (II)the total number of hours per pay period worked by the employee before such reduction in hours of employment..
 (c)ERISASubparagraph (A) of section 3(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(2)) is amended by striking the period at the end and inserting the following: , or solely because such distribution is made to an employee who is serving as a mentor (as such term is defined in section 72(t)(2)(H) of the Internal Revenue Code of 1986)..
 (d)ApplicationThe amendments made by this section shall apply to distributions made in taxable years beginning after December 31, 2015.
			